                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


KENDRA ROSS,

               Plaintiff,
                                                     Case No. 17-2547-DDC-TJJ
v.

ROYALL JENKINS, et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       This matter is before the court on plaintiff Kendra Ross’s Amended Second Motion to

Disburse Garnished Funds Deposited into the Registry of the Court by Bank of America, N.A.

(Doc. 199). For reasons explained below, the court grants plaintiff’s motion.

       On May 23, 2018, the court entered default judgment in the amount of about $7.9 million

against defendants Royall Jenkins, The Value Creators, Inc. f/k/a The United Nation of Islam,

Inc., The Value Creators LLC, and The Value Creators, Inc. See Doc. 41. Trying to collect her

judgment, plaintiff applied for several Writs of Garnishment to various banks; some of those

banks have deposited funds with the court into a non-income-earning and non-interest-bearing

account. Docs. 48, 49, 50, 51, 54, 56, 58, 59, 72, 73, 79, & 82 (Applications for Writs of

Garnishment, Orders issuing Writs of Garnishment, and Orders granting plaintiff’s Motions to

Deposit Funds under Federal Rule of Civil Procedure 67). Specifically, garnishee Bank of

America, N.A. (“Bank of America”) has deposited $5,359.12 with the court from nine accounts.

And, on February 27, 2019, the court granted plaintiff’s first Motion for Disbursement of Funds

(Doc. 163) in the amount of $3,013.68 from seven of the nine Bank of America accounts. See

Doc. 175. In that motion, plaintiff informed the court that she planned to confirm with Bank of
America that the other two accounts from which funds were deposited had no joint tenants.

Afterward, she explained, she planned to seek disbursement of the remaining funds.

       On March 20, 2019, plaintiff filed a Second Motion to Disburse Garnished Funds

Deposited into the Registry of the Court by Bank of America, N.A., asking the court to disburse

$2,345.44. Doc. 185. The court granted the motion. Doc. 192. But, plaintiff’s most recent

motion corrects the amount of funds she asks the court to disburse from $2,345.44 to $2,214.17.

Plaintiff represents that the account numbers for the remaining two accounts at Bank of America

have the same four terminal digits as accounts maintained by judgment debtor Royall Jenkins.

She also represents that the remaining two accounts have no joint tenants. Plaintiff asserts that

she provided Mr. Jenkins with notice of the garnishment action, but he has failed to respond.

       Federal Rule of Civil Procedure 67(b), D. Kan. Rule 67.1(d)(1), and 28 U.S.C. §§ 2041

and 2042 authorize the court to distribute funds that have been deposited with the court. Here,

plaintiff’s judgment remains unsatisfied. And, no judgment debtor has responded to plaintiff’s

notice of garnishment about the accounts she has identified as containing the judgment debtors’

funds. The court thus grants plaintiff’s Amended Second Motion to Disburse Garnished Funds

(Doc. 199) in the amount of $2,214.17.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Amended

Second Motion to Disburse Garnished Funds Deposited into the Registry of the Court by Bank of

America, N.A. (Doc. 199) is granted.

       IT IS SO ORDERED.

       Dated this 18th day of June, 2019, at Kansas City, Kansas.

                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge



                                                 2
